--------------------------------------------------------------------------------

EXHIBIT 10.3
 
SEVERANCE BENEFITS AGREEMENT


THIS SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is made as of the 8th day of
October, 2012 between Active Power, Inc., (the “Company”), and Steven R.
Fife, an individual resident of California (“Employee”).  Employee and the
Company are collectively referred to herein as the “Parties.”


1.      At-Will Employment Status.  Employee has accepted employment with the
Company on an “at will” basis, which means that either the Company or Employee
may terminate Employee’s employment with the Company at any time and for any or
no reason.
 
2.      Severance Benefits upon Involuntary Termination Without Cause or
Resignation for Good Reason.  Although Employee’s employment is at-will, if
Employee is terminated by the Company without Cause (as defined below) or
resigns with Good Reason (as defined below), then Employee shall be entitled to
receive:
 
(a)      continuing severance pay at a rate equal to 100% of Employee’s base
salary, as in effect (i) immediately prior to the consummation of the Change of
Control (as defined below), if such termination occurs within twelve (12) months
after such Change of Control (as defined below), or (ii) otherwise, immediately
prior to the time of such termination (in each case, less applicable withholding
taxes), in each case for a period of twelve (12) months from the date of such
termination, to be paid periodically in accordance with the Company’s normal
payroll practices; and
 
(b)     all stock options and restricted stock units held by Employee in which
Employee would have vested if Employee had remained employed with the Company
for a period of twelve (12) months following the date of termination shall
immediately vest and, if applicable, become exercisable as of the date of
termination; and
 
(c)      if Employee elects continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for Employee,
within the time period prescribed pursuant to COBRA, the Company will reimburse
Employee for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Employee’s termination) until the earlier of (i) a
period of twelve (12) months from the last date of employment of the Employee
with the Company, (ii) until Employee has secured other employment, or (iii) the
date Employee is no longer eligible to receive continuation coverage pursuant to
COBRA.  COBRA reimbursements shall be made by the Company to Employee consistent
with the Company’s normal expense reimbursement policy, provided that Employee
submits documentation to the Company substantiating Employee’s payments for such
COBRA coverage; and
 
 
 

--------------------------------------------------------------------------------

 
 
(d)     all or a portion of Employee’s bonus under the Company’s Executive Bonus
Program, as may be in effect, for the year in which Employee’s termination
without Cause or resignation for Good Reason occurs, determined as follows: (i)
with respect to corporate or individual objectives that are measured over a
period of time (such as revenue for a fiscal year), the amount of such bonus
with respect to such objective shall be determined based on a comparison of the
amount of such objective actually achieved through the date of such termination
against a pro rated portion (based on a number of days, weeks or months, as
applicable, during the applicable measurement period for which Employee remained
a service provider of the Company) of the target objective, and shall be payable
on a pro rata basis (based on the number of days during the applicable
measurement period for which Employee remained a service provider of the
Company), and (ii) with respect to corporate or individual objectives that are
measured based on the occurrence of a specific event at a point in time, the
full amount of such bonus with respect to such objective shall be payable if
such objective is achieved prior to the date of such termination.  All
determinations of the amount of the achievement of such objectives and the
amounts of such bonuses shall be made by the Board of Directors of the Company
(the “Board”), in its sole discretion.
 
3.      Acceleration Upon Termination After a Change in Control.  Although
Employee’s employment is at-will, in the event that Employee is terminated by
the Company without Cause or resigns with Good Reason within twelve (12) months
after a Change in Control (as defined below), in addition to the benefits set
forth in Sections 2(a), 2(c) and 2(d), but in lieu of the benefits set forth in
Section 2(b) above, one hundred percent (100%) of the stock options and
restricted stock units held by Employee prior to the date of the Change of
Control shall immediately vest and, if applicable, become exercisable as of the
date of termination.
 
4.      Conditions Precedent.  Any severance payments and/or benefits
contemplated by Sections 2 and 3 above are conditional on Employee:
 
(a)     continuing to comply with the terms of this Agreement and the Employee
Proprietary Information Agreement between Employee and the Company (the “EPIA”);
 
(b)     signing and not revoking a separation agreement and release of claims in
the form attached hereto as Exhibit A (the “Release”) which becomes effective
and irrevocable no later than sixty (60) days following the termination date
(such deadline, the “Release Deadline”).  If the Release does not become
effective and irrevocable by the Release Deadline, Employee will forfeit any
rights to severance payments and benefits under this Agreement.  In no event
will severance payments or benefits be paid or provided until the Release
becomes effective and irrevocable.
 
(i)      In the event the termination occurs at a time during the calendar year
where the Release could become effective in the calendar year following the
calendar year in which Employee’s termination occurs (whether or not it actually
becomes effective in the following year), then any severance payments and
benefits under this Agreement that would be considered Deferred Payments (as
defined in below) will be paid on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, (A) the date the Release actually becomes effective, (B) such time as
required by the payment schedule applicable to each payment or benefit as set
forth in Section 2 above or (C) such time as required by Section 7 below.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(ii)     No severance payments and benefits under this Agreement will be paid or
provided until the Release becomes effective and irrevocable, and any such
severance payments and benefits otherwise payable between Employee’s termination
date and the date the Release becomes effective and irrevocable will be paid on
the date the Release becomes effective and irrevocable.  In the event of
Employee’s death before all of the severance payments and benefits under this
Agreement have been paid, such unpaid amounts will be paid in a lump sum payment
promptly following such event to Employee’s designated beneficiary, if living,
or otherwise to the personal representative of Employee’s estate; and
 
(c)      in the event of a resignation for Good Reason, providing the Company
with written notice of the acts or omissions constituting the grounds for Good
Reason within ninety (90) days of the initial existence of the grounds for Good
Reason and a reasonable opportunity for the Company to cure the conditions
giving rise to such Good Reason, which shall not be less than thirty (30) days
following the date of notice from Employee.  If the Company cures the conditions
giving rise to such Good Reason within thirty (30) days of the date of such
notice, Employee will not be entitled to severance payments and/or benefits
contemplated by Section 2 or 3 above if Employee thereafter resigns from the
Company based on such grounds.  Unless otherwise required by law, no severance
payments and/or benefits under Sections 2 or 3 will be paid and/or provided
until after the expiration of any relevant revocation period.
 
5.      Definitions.  For purposes of this Agreement,
 
(a)      Cause.  For purposes of this Agreement, “Cause” shall mean (i)
Employee’s continued failure to substantially perform the duties and obligations
of Employee’s position (for reasons other than death or Disability (as defined
below)), which failure, if curable within the discretion of the Company, is not
cured to the reasonable satisfaction of the Company within thirty (30) days
after receipt of written notice from the Company of such failure; (ii)
Employee’s failure to devote the same amount of time in the performance of his
duties and responsibilities as Chief Financial Officer as would be expected of a
person in the same position whose principal residence is located in Austin,
Texas, which failure, if curable within the discretion of the Company, is not
cured to the reasonable satisfaction of the Company within thirty (30) days
after receipt of written notice from the Company of such failure; (iii)
Employee’s failure or refusal to comply with reasonable written policies,
standards and regulations established by the Company from time to time which
failure, if curable in the discretion of the Company, is not cured to the
reasonable satisfaction of the Company within thirty (30) days after receipt of
written notice of such failure from the Company; (iv) any act of personal
dishonesty, fraud, embezzlement, misrepresentation, or other unlawful act
committed by Employee that results in a substantial gain or personal enrichment
of Employee at the expense of the Company; (v) Employee’s conviction of a
violation of a federal or state law or regulation applicable to the Company’s
business, which violation was or is reasonably likely to be materially injurious
to the Company; (vi) Employee’s conviction of a violation of, or a plea of nolo
contendere or guilty to, a felony under the laws of the United States or any
state; (vii) the Employee’s material breach of the terms of the EPIA; or (viii)
failing to consent to or to satisfactorily complete the Company’s background
check following his acceptance of employment with the Company or failing to
satisfy the federal immigration requirements set forth under paragraph 8 of his
offer letter.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)      Change in Control.  For purposes of this Agreement, “Change in Control”
shall mean the occurrence of any of the following events:
 
(i)      Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total voting power of the stock of the Company, except that any change in
the ownership of the stock of the Company as a result of a private financing of
the Company that is approved by the Board will not be considered a Change in
Control; or
 
(ii)     Change in Effective Control of the Company.  If the Company has a class
of securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
 
(iii)    Change in Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.
 
Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change in Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)      Disability.  For purposes of this Agreement, “Disability” shall mean
Employee's inability to perform the essential functions of Employee's duties
herein with or without a reasonable accommodation by reason of illness or
physical or mental incapacity as certified by a medical doctor, which inability
has continued for a period aggregating 180 days, whether or not continuous, in
any continuous period of 365 days.
 
(d)      Good Reason.  For purposes of this Agreement, “Good Reason” shall mean,
without Employee’s written consent: (i) there is a material reduction in
Employee’s role, responsibilities and authority, except to the extent that (x)
his authority is reduced solely as a result of a merger into a larger entity
such that he remains the CFO for a stand-alone entity, and (y) Employee
continues to report to the CEO of the surviving entity; (ii) a material change
in the geographic location at which Employee must perform his services;
provided, that in no instance will the relocation of Employee to a facility or a
location of fifty (50) miles or less from Employee’s then current office
location be deemed material for purposes of this Agreement; (iii) there is a
material reduction in Employee’s level of base compensation (except where there
is a general reduction of compensation applicable to the management team
generally); or (iv) there is a material breach of this Agreement by the Company
which is not cured, in the discretion of the Board to the reasonable
satisfaction of Employee, within thirty (30) days following written notice
provided to the Company by Employee.  In no instance will a resignation by
Employee be deemed to be for Good Reason if it is made more than twenty four
(24) months following the initial occurrence of any of the events that otherwise
would constitute Good Reason hereunder.  Notwithstanding any other provision of
this Agreement, if there is a material reduction in Employee’s role,
responsibilities and authority as a result of a merger into a larger entity that
would allow Employee to otherwise resign for Good Reason under (i) above,
Employee may not resign for Good Reason until the earlier of six months after
the closing date of such merger, or the date set forth in a written notice from
the Company or the successor in interest of the Company as the earliest date
Employee may so resign.
 
(e)      The Board shall make all determinations relating to termination,
including without limitation any determination regarding Cause.
 
6.      Tax Treatment.  The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement.  Employee agrees and understands that, with the
exception of the withholdings from the severance payments, Employee is
responsible for payment of any local, state and/or federal taxes on the sums
paid hereunder by the Company and any penalties or assessments
thereon.  Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of Employee’s failure to pay federal or state
taxes or damages sustained by the Company by reason of any such claims,
including reasonable attorney fees.
 
 
-5-

--------------------------------------------------------------------------------

 
 
7.      Section 409A.
 
(a)      Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits payable to Employee, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, is considered deferred compensation under Internal Revenue
Code Section 409A (together, the “Deferred Payments”) will be payable until
Employee has a “separation from service” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the
“Code”).  Similarly, no severance payable to Employee, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Employee has a
“separation from service” within the meaning of Section 409A.
 
(b)      Further, if Employee is a “specified employee” within the meaning of
Section 409A at the time of Employee’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Employee’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, in the event of Employee’s death following
Employee’s separation from service but prior to the six (6) month anniversary of
Employee’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Employee’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(c)      Any severance payment that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Payments for purposes of the
Agreement.  Any severance payment that qualifies as a payment made as a result
of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit shall not constitute Deferred Payments for purposes of the
Agreement.  For purposes of this subsection (c), “Section 409A Limit” will mean
the lesser of two (2) times: (i) Employee’s annualized compensation based upon
the annual rate of pay paid to Employee during Employee’s taxable year preceding
Employee’s taxable year of Employee’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Employee’s employment is
terminated.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)      The foregoing provisions are intended to comply with the requirements
of Section 409A so that none of the severance payments and benefits to be
provided under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so
comply.  Employee and the Company agree to work together in good faith to
consider amendments to the Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Section
409A.
 
8.      Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then Employee's benefits under this Agreement shall be
either
 
(a)      delivered in full, or
 
(b)     delivered as to such lesser extent which would result in no portion of
such benefits being subject to the Excise Tax,whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Employee on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code.  If a
reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: reduction of cash payments, cancellation of equity
awards granted within the twelve (12) month period prior to a “change in
control” (as determined under Code Section 280G) that are deemed to have been
granted contingent upon the change in control (as determined under Code Section
280G), cancellation of accelerated vesting of equity awards, reduction of
employee benefits.
 
Unless the Company and Employee otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company's
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Employee and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code.  The Company and Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.
 
9.      Confidential Information.  Employee shall continue to comply with the
terms and conditions of the EPIA, and maintain the confidentiality of all of the
Company’s confidential and proprietary information.  Such information includes,
but is not limited to, all customer lists, equipment, records, data, notes,
reports, proposals, correspondence, specifications, drawings, blueprints,
sketches, materials, or other documents or property belonging to the Company.
 
 
-7-

--------------------------------------------------------------------------------

 
 
10.     Miscellaneous.


(a)      Withholding Taxes.  The Company may withhold from all benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.


(b)      Entire Agreement; Binding Effect.  This Agreement and the EPIA set
forth the entire understanding between the Parties as to the subject matter of
this Agreement and supersede all prior agreements, commitments, representations,
writings and discussions between them; and neither of the Parties shall be bound
by any obligations, conditions, warranties or representations with respect to
the subject matter of this Agreement, except as expressly provided herein or
therein or as duly set forth on or subsequent to the date hereof in a written
instrument signed by the proper and fully authorized representative of the party
to be bound hereby.  This Agreement is binding on Employee and on the Company
and his/her and its successors and assigns (whether by assignment, by operation
of law or otherwise).


(c)      Arbitration. The Parties agree that any and all disputes arising out
of, or relating to, the terms of this Agreement, their interpretation, and any
of the matters herein released, shall be subject to binding arbitration as set
forth under Section 13 of the EPIA.


(d)      Governing Law; Jurisdiction.  This Agreement shall be governed by, and
construed and enforced in accordance with, the employment laws of Texas and the
other laws of the State of Texas as they apply to contracts entered into and
wholly to be performed therein by residents thereof.  In addition, each party
hereto irrevocably and unconditionally agrees that, subject to Section 10(c)
above, any suit, action or other legal proceeding arising out of this Agreement
may be brought only in a state or federal court within Texas.
 
(e)      Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.


(f)       Effect of Headings.  The Section and subsection headings contained
herein are for convenience only and shall not affect the construction hereof.


(g)      Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.
 
 [Remainder of page intentionally left blank. Signature page follows.]
 
 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.
 

 
Employee
 
Active Power, Inc.
             
/s/ Steven R. Fife
 
/s/ J. Douglas Milner
   
Steven R. Fife
 
Name:  J. Douglas Milner
       
Title: Chief Executive Officer
             
Dated: October 8, 2012
 
Dated: October 8, 2012
 



Signature Page to Severance Benefits Agreement
Active Power, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
ACTIVE POWER, INC.
RELEASE OF CLAIMS
 
This Release of Claims (“Agreement”) is made by and between Active Power, Inc.
(the “Company”), and Steven R. Fife (“Employee”).
 
WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Severance Benefits Agreement by and
between Company and Employee (the “Severance Benefits Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
 
1.             Termination.  Employee’s employment from the Company terminated
on ________________.
 
2.             Confidential Information.  Employee shall continue to maintain
the confidentiality of all confidential and proprietary information of the
Company and shall continue to comply with the terms and conditions of the
Proprietary Information and Nondisclosure Agreement between Employee and the
Company (the “EPIA”).  Employee shall return all the Company property and
confidential and proprietary information in his possession to the Company on the
Effective Date of this Agreement.
 
3.             Payment of Salary.  Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Employee.
 
4.             Release of Claims.  Except as set forth in the last paragraph of
this Section 4, Employee agrees that the foregoing consideration as specified in
the Severance Benefits Agreement represents settlement in full of all
outstanding obligations owed to Employee by the Company.  Employee, on behalf of
himself, and his respective heirs, family members, executors and assigns, hereby
fully and forever releases the Company and its past, present and future
officers, agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corpora­tions, and assigns, from, and agrees not to sue or otherwise institute
or cause to be instituted any legal or administrative proceedings concerning any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that he may
possess arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation,
 
(a)      any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
(c)      any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospec­tive economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
 
(d)      any and all claims for violation of any federal, state or municipal
stat­ute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, any provisions of the Texas Labor Code, and any
other law of the State of Texas;
 
(e)      any and all claims for violation of the federal, or any state,
constitution;
 
(f)      any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;  and
 
(g)      any and all claims for attorneys' fees and costs.
 
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  Nothing in this Agreement waives Employee’s rights to indemnification
or any payments under any fiduciary insurance policy, if any, provided by any
act or agreement of the Company, state or federal law or policy of insurance.
 
5.             Acknowledgment of Waiver of Claims under ADEA.  Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement.  Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled.  Employee further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Employee
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal
law.  Any revocation should be in writing and delivered to [__________________]
at the Company by close of business on the seventh day from the date that
Employee signs this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.             No Pending or Future Lawsuits.  Employee represents that he has
no lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein.  Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
 
7.             Application for Employment.  Employee understands and agrees
that, as a condition of this Agreement, he shall not be entitled to any
employment with the Company, its subsidiaries, or any successor, and he hereby
waives any right, or alleged right, of employment or re-employment with the
Company.
 
8.             No Cooperation.  Employee agrees that he will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
 
9.             Cooperation with Company.  Employee agrees to cooperate, at the
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during or relating to Employee’s period
of employment about which Employee may have relevant information.  Employee
shall further reasonably cooperate with regard to the transition of Employee's
job duties and business relationships.  Employee agrees to respond to reasonable
requests for information from the Company in a timely manner.  The Company
agrees to pay Employee for his time in so cooperating at his then applicable
consulting rate of pay, not to exceed $300 per hour, and to reimburse Employee
for any and all reasonable expenses, including travel.
 
10.           No Admission of Liability.   No action taken by the Company,
either previously or in connection with this Agreement shall be deemed or
construed to be (a) an admission of the truth or falsity of any claims
heretofore made or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to the Employee or to any third party.
11.           Costs.  The Parties shall each bear their own costs, expert fees,
attorneys' fees and other fees incurred in connection with this Agreement.
 
12.           Authority.  Employee represents and warrants that he has the
capacity to act on his own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Agreement.
 
13.           No Representations.  Employee represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
14.           Severability.  In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
15.           Entire Agreement.  This Agreement, along with the Severance
Benefits Agreement, the EPIA, and Employee’s written equity compensation
agreements with the Company, represents the entire agreement and understanding
between the Company and Employee concern­ing Employee's separation from the
Company.
 
16.           No Oral Modification.  This Agreement may only be amended in
writing signed by Employee and a duly authorized officer of the Company (other
than Employee).
 
17.           Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Texas.
 
18.           Effective Date.  Each Party has seven (7) days after that Party
signs this Agreement to revoke it.  This Agreement will become effective on the
eighth (8th) day after Employee signed this Agreement, so long as it has been
signed by both Parties (the “Effective Date”).
 
19.           Counterparts.  This Agreement may be executed in counter­parts,
and each counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned.
 
20.           Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.  The Parties
acknowledge that:
 
(a)      They have read this Agreement;
 
(b)      They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;
 
(c)      They understand the terms and consequences of this Agreement and of the
releases it contains;
 
(d)      They are fully aware of the legal and binding effect of this Agreement.
 
[Remainder of page intentionally left blank. Signature page follows.]
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 

 
Active Power, Inc.
     
Dated:   ______________________, 20__
By
         
Steven R. Fife, an individual
     
Dated:   ______________________, 20__
 

 
 
-5-

--------------------------------------------------------------------------------